DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
The Amendment filed on 08 December 2020 has been entered; claims 157-299 remain pending, of which claims 165, 182-269, and 271-299 were previously withdrawn.  The Examiner left a message for Jonathan Werner on 10 March 2021 proposing cancellation of the withdrawn claims to advance the examined claims to allowance, but no response was received. 

Response to Arguments
Applicant’s arguments, see Page 35 of the Remarks, filed 08 December 2020, with respect to the rejection of claims 161, 163, 170, and 172 under 35 USC 112(b) and all 103 rejections of the claims have been fully considered and are persuasive.  The rejection of claims 161, 163, 170, and 172 under 35 USC 112(b) and all 103 rejections of the claims have been withdrawn in light of Applicant’s arguments on Pages 37-42 of the Remarks.
Applicant's arguments, see Pages 35-36 of the Remarks, regarding the rejection of claim 171 under 35 USC 112(b) have been fully considered but they are not persuasive for the reasons discussed below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 171 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
With respect to claim 171, the metes and bounds of the claim are unclear as there are many possible immobilization chemical(s); particularly in combination with “all CoCs present”, the Examiner submits that the scope of the claim is impermissibly broad.  The effective dosage of the immobilization chemical would likely be a function of each individual chemical, and the types and amounts of various contaminants present in the MFT stream in a particular location.  

Conclusion
This application is in condition for allowance except for the following formal matters: 
The rejection of claim 171 under 35 USC 112(b), and because non-elected claims 182-269 and 271-299 are still pending.  If Applicant wishes, withdrawn claim 165 can be rejoined. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        12 March 2021